          Case 1:20-cv-06670-MKV Document 10 Filed 12/14/20 Page 1 of 1
                                                                         108-26 64th Avenue, Second Floor
                                    USDC SDNY
                                                                         Forest Hills, NY 11375
                                    DOCUMENT
                                    ELECTRONICALLY FILED                 Tel.: 929.324.0717
                                    DOC #:
Mars Khaimov Law, PLLC              DATE FILED: 12/14/2020
                                                                         E-mail: marskhaimovlaw@gmail.com




 VIA ECF                                                                      December 14, 2020
 Hon. Judge Mary Kay Vyskocil
                                       The deadline for Plaintiff to move for default judgment is extended to
 United States District Judge
                                       January 15, 2021. Should Plaintiff confer with Defendant and opt not to
 Southern District of New York         move for default judgment, Plaintiff shall file a letter on or before
 40 Centre Street                      January 15, 2021, advising the Court of that. SO ORDERED.
 New York, NY 10007
                                                    12/14/2020


        Re:     Paguada v. Triangle Home Fashions, LLC; Case No: 1:20-cv-06670-MKV

 To the Honorable Judge Vyskocil,

         The undersigned represents Plaintiff Josue Paguada (hereinafter “Plaintiff”) in the
 above-referenced matter.
         This Letter is submitted in response to the Court’s November 24, 2020 Order directing
 Plaintiff to move for a default judgement by December 15, 2020.
         By way of background, this matter has been pending before the Court since August 20,
 2020 and while Defendant was properly served (and Affidavit of Service filed on the docket),
 Defendant failed to appear or otherwise respond.
         Plaintiff is in the process of obtaining a Certificate of Default from the Clerk of the Court
 as to Triangle Home Fashions, LLC and will promptly be filing its Motion for a Default
 Judgement in accordance with the Court’s Individual Rules.
         As such, Plaintiff is requesting 21 days in which to attempt to contact Defendant or in
 the alternative, move for Default Judgment.

        Thank you for the consideration of Plaintiff’s request.

                                                                       Yours sincerely,

                                                                       /s/Mars Khaimov
                                                                       Mars Khaimov, Esq., Principal
                                                                       Mars Khaimov Law, PLLC
